           Case 5:19-cv-00060-SLP Document 60 Filed 10/24/19 Page 1 of 12



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF OKLAHOMA

JANET GRAVES, surviving widow and                      )
next of kin of NATHAN GRAVES,                          )
                                                       )
          Plaintiff,                                   )
                                                       )
v.                                                     )      Case No. CIV-19-60-SLP
                                                       )
PENNSYLVANIA MANUFACTURERS’                            )
INDEMNITY CO., and AMERICAN                            )
CLAIMS MANAGEMENT, INC.,                               )
                                                       )
          Defendants,                                  )
                                                       )
and                                                    )
                                                       )
ALLIANT INSURANCE SERVICES                             )
d/b/a TRIBAL FIRST FOR HUDSON                          )
INSURANCE COMPANY,                                     )
                                                       )
          Intervenor.                                  )

                                             ORDER

          Before the Court is Defendants’ Motion to Exclude Testimony of Plaintiff’s Expert

Witness Deborah Rankin [Doc. No. 22]. Plaintiff has responded [Doc. No. 25] and

Defendants have replied [Doc. No. 31].1 The matter is briefed and ready for decision.

I.        Background

          This is an action for bad faith breach of an uninsured/underinsured (UIM) policy.

Plaintiff has retained as an expert Deborah Rankin (Ms. Rankin).




1
    Citations to the parties’ submissions reference the Court’s ECF pagination.
          Case 5:19-cv-00060-SLP Document 60 Filed 10/24/19 Page 2 of 12



      Ms. Rankin offers a number of opinions in this case as to why Defendants did not

act reasonably and in good faith in the handling of Plaintiff’s claim for UIM benefits.

Defendants move to exclude her expert testimony in its entirety. Defendants assert that

Ms. Rankin’s proposed testimony is not relevant or helpful and would invade the province

of the jury. Defendants further assert Ms. Rankin is not qualified and her opinions are

otherwise unreliable.

II.   Ms. Rankin’s Expert Opinion

      Ms. Rankin has been a licensed adjuster in the State of Oklahoma since 1983 and

was previously employed by State Farm Insurance Company where she worked for

approximately 33 years until her retirement in 2016. She evaluated only UIM claims for

almost one-half of her career. She has also conducted classes on UIM claims handling and

trained claim representatives as to how to handle UIM claims.

      Ms. Rankin offers the following general opinions in her expert report:

      •       Defendant American Claims Management, Inc. (ACM) failed to perform a
              reasonable investigation of the accident to determine liability promptly.

      •       ACM failed to keep Ms. Graves informed.

      •       ACM failed to prepare a prompt and fair evaluation of the claim.

      •       Defendants “appear” to have placed their interests ahead of their insured’s.

      •       The lack of Defendants’ experience in handling Oklahoma UIM claims was
              apparent throughout the handling of the claim.

      •       An insurer cannot force an insured to file suit to collect benefits they are
              owed.




                                             2
           Case 5:19-cv-00060-SLP Document 60 Filed 10/24/19 Page 3 of 12



See Rankin Expert Report [Doc. No. 22-1] at 9-15. In support of each of these general

opinions, Ms. Rankin details specific conduct of Defendants. Id.

       Ms. Rankin then summarizes her opinion as follows:

       ACM’s handling of this case is far below the required standard of good faith
       and fair dealing outlined in Oklahoma Law. ACM failed to investigate the
       claim at an even minimal standard. They failed to exhibit any sense of
       urgency in bringing the claim to conclusion. They failed to make even
       minimal contacts with all of the parties involved. They did not prepare a
       reasonable evaluation of this wrongful death claim. While some of their
       issues/ questions claimed were valid initially, ACM failed to make any
       reasonable attempts to resolve those issues and used them to delay a payment
       that was owed for months before it was offered. They placed their own
       interests ahead of their insureds’ interests creating an adversarial situation.
       The situation created by ACM lead [sic] the insured to believe she needed to
       hire counsel and eventually file a lawsuit. ACM seemed to know little about
       the standard for handling a UIM claim in Oklahoma. They made excuses for
       poor handling rather than attempting to work with the insured and move the
       claim forward promptly. The pattern of handling seems to shows [sic]
       minimal interest in taking care of Mrs. Graves and more interest in the
       insurer’s subrogation claim and finding someone else to be responsible for
       payment. Mr. Matthiessen, in his deposition, saw nothing wrong with the
       handling of the claim nor did he believe there was any delay. Unfortunately,
       for all involved, I strongly disagree.

Id. at 15.

       Ms. Rankin identifies the following “insurance standards” in support of her opinion:

       •       In UIM cases, insurers are charged with conducting an appropriate
               investigation by proactively pursuing the facts of the accident through the
               utilization of available tools including, but not limited to, police reports and
               interviewing witnesses.

       •       Insurers must be proactive in resolving claims and cannot simply wait for the
               insured to provide the needed information. Insurers are charged with
               pursuing information with a sense of urgency.

       •       Insurers must advise the insured of all available coverage applicable to the
               claim and limits of that coverage.


                                               3
             Case 5:19-cv-00060-SLP Document 60 Filed 10/24/19 Page 4 of 12



         •       Insurers must keep the insured informed of developments in a timely manner.

         •       Insurers are charged with a duty to fairly and accurately evaluate the claim
                 for damages.

         •       Insurers must be familiar with specific state laws and procedures for handling
                 UIM claims.

         •       Insurers must not place their interests ahead of the interests of the insured.

         •       Insurers should not force their insureds to file a lawsuit to recover benefits.
                 An insured is not required to make a demand to receive an offer from the
                 insurer under a UIM policy.

Id. at 8-9.

III.     Governing Standard

         The admissibility of expert testimony is governed by Federal Rule of Evidence 702

which requires the district court to “ensur[e] that an expert’s testimony both rests on a

reliable foundation and is relevant to the task at hand. Daubert v. Merrell Dow Pharm.,

Inc., 509 U.S. 579, 597 (1993). The court acts as “gatekeeper” and must engage in a two-

part inquiry.2 First, Rule 702 requires the court to determine whether the proffered expert

is qualified “by knowledge, skill, experience, training, or education” to render an opinion.

Fed. R. Evid. 702. If sufficiently qualified, “the court must then determine whether the

expert’s opinion is reliable by assessing the underlying reasoning and methodology, as set

forth in Daubert.” United States v. Nacchio, 555 F.3d 1234, 1241 (10th Cir. 2009) (en

banc).


2
 The Court has considerable discretion in how to perform its gatekeeping function under Daubert
and a formal hearing is not mandated. Bill Barrett Corp. v. YMC Royalty Co., LP, 918 F.3d 760,
770 (10th Cir. 2019); see also Burlington Northern & Santa Fe Ry. Co. v. Grant, 505 F.3d 1013,
1031 (10th Cir. 2007). Here, neither party has requested a hearing.
                                                 4
         Case 5:19-cv-00060-SLP Document 60 Filed 10/24/19 Page 5 of 12



       When a party objects to the admissibility of expert testimony, the proponent of the

testimony bears the burden of establishing its admissibility. Nacchio, 555 F.3d at 1241.

The court must make specific findings on the record to demonstrate it has performed its

duty as gatekeeper. Barrett, 918 F.3d at 770.

IV.    Discussion

       Defendants do not identify any specific opinion testimony as inadmissible. Rather

Defendants seek to exclude Ms. Rankin’s expert opinion in its entirety on grounds Ms.

Rankin is not qualified to render an expert opinion in this case and her opinion is not

reliable because it will not assist the trier of fact.

       A.      Qualifications

       As set forth, Ms. Rankin has extensive claims handling experience in the State of

Oklahoma, including UIM claims – the type of claim at issue here. The Court concludes

Ms. Rankin’s experience sufficiently qualifies her to testify on matters related to

Defendants’ handling of Plaintiff’s UIM claim. Defendants do not address Ms. Rankin’s

extensive claims-handling experience in challenging her qualifications.             Instead,

Defendants contend she is not qualified to testify because she is not an attorney, but opines

extensively on Oklahoma insurance law. The Court finds that issue is more properly

addressed in the context of determining whether Ms. Rankin’s opinion is reliable.

       B.      Reliability

       Defendants’ overarching argument in support of their Daubert Motion is that

whether Defendants violated the duty of good faith and fair dealing is a question left to the

jury and not to an expert witness. Defendants argue Ms. Rankin’s opinion is not helpful

                                                 5
        Case 5:19-cv-00060-SLP Document 60 Filed 10/24/19 Page 6 of 12



because her opinion impermissibly invades the province of the jury by purporting to answer

the ultimate issue of fact in this case. In this regard, Defendants state that their own expert

witness, Arthur T. Bates, has been designated only as a rebuttal expert and that if the Court

excludes Ms. Rankin, “Mr. Bates should also be excluded.” Defs.’ Reply at 6.

       In response to Defendants’ Daubert Motion, Plaintiff sets forth 45 numbered

paragraphs of questions and states: “[h]ere are just some of the issues in this case that

Plaintiff believes are technical enough to require expert testimony[.]” Pl.’s Resp. at 4-10.

Plaintiff ultimately argues that Ms. Rankin’s testimony is necessary so that the jury can

determine whether Defendants’ excuses for delaying payment to her are legitimate or not.

Pl.’s Resp. at 13. She further argues that expert testimony is needed, not to instruct the

jury on what the law is, but to assist the jury in understanding “[h]ow the law applies to

this Defendants’ conduct as it directly relates to Oklahoma UM/UIM claim handling[.]”

Id.3

       Rule 704 of the Federal Rules of Evidence allows an expert witness to testify about

an ultimate question of fact. United States v. Richter, 796 F.3d 1173, 1195 (10th Cir. 2015).

To be admissible, however, the expert’s testimony must be helpful to the trier of fact. Fed.

R. Evid. 702; see also O’Sullivan v. Geico Cas. Co., 233 F. Supp.3d 917, 921-22 (D. Colo.

2017) (“The line between what is helpful to the jury and what intrudes on the jury’s role as




3
  Defendant’s wholesale challenge to Ms. Rankin’s testimony, and Plaintiff’s equally vague
response, makes it difficult for the Court to address any particular testimony that should be
excluded.
                                              6
        Case 5:19-cv-00060-SLP Document 60 Filed 10/24/19 Page 7 of 12



the finder of fact is not always clear, but it is well-settled that ‘[a]n opinion is not

objectionable just because it embraces an ultimate issue.’” (quoting Fed. R. Evid. 704(a)).

       Whether expert testimony is proper as to the reasonableness of an insurer’s

particular conduct is a matter of the court’s discretion. Vining v. Enterprise Fin. Group,

Inc., 148 F.3d 1206, 1218 (10th Cir. 1998); see also Ford v. Allied Mut. Ins. Co., 72 F.3d

836, 841 (10th Cir. 1996) (expert testimony that insurer was relying on industry practice

to decline payment under UIM policy provision was admissible on issue of bad faith). If

the testimony will assist the trier of fact in understanding practices and procedures in the

insurance industry, such testimony is proper. Ford, 72 F.3d at 841; see also Thompson v.

State Farm Fire & Cas. Co., 34 F.3d 932, 941 (10th Cir. 1994) (“[I]t is plainly within the

trial court’s discretion to determine whether expert testimony is admissible when the expert

offers to testify on an issue that a jury is capable of assessing for itself.”). The court’s

exercise of discretion is fact specific and dictated by the particular circumstances of the

case. See North Am. Specialty Ins. Co. v. Britt Paulk Ins. Agency, Inc. 579 F.3d 1106, 1112

(10th Cir. 2009) (fact that district court did not abuse its discretion in admitting expert

testimony in one case “d[id] not lend measurable support to the contrary position that the

district court in this case abused its discretion by refusing to permit similar testimony”).

       Here, the average juror is not likely to be familiar with the claims handling

procedures or industry standards governing UIM claims in Oklahoma. Thus, expert

testimony on whether a reasonable insurer would have delayed payment of benefits or

investigated the claim in a different manner under the same facts and circumstances at issue



                                              7
        Case 5:19-cv-00060-SLP Document 60 Filed 10/24/19 Page 8 of 12



here would assist the jury in determining whether Defendants deviated from those

procedures or standards.

       The Court must further determine whether Ms. Rankin’s opinions are otherwise

reliable. Defendants contend that Ms. Rankin is not a lawyer and should not be permitted

to opine on Oklahoma insurance law. As Defendants correctly argue, it is not the proper

function for an expert witness to define the law or “direct the jury’s understanding of the

legal standards upon which their verdict must be based.” Specht v. Jensen, 853 F.2d 805,

810 (10th Cir. 1988). What constitutes bad faith as a matter of Oklahoma law is a duty of

the court through its jury instructions. But an expert may sometimes “be called upon to aid

the jury in understanding the facts in evidence even though reference to those facts is

couched in legal terms.” Smith v. Ingersoll-Rand Co., 214 F.3d 1235, 1246 (10th Cir.

2000); see also Richter, 796 F.3d at 1195 (“An expert may not state legal conclusions

drawn by applying the law to the facts, but an expert may refer to the law in expressing his

or her opinion.”) (internal quotation marks and citation omitted).

       Based on Ms. Rankin’s experience, she is qualified to offer testimony regarding

decisions made by Defendants in this case and whether those decisions comport with

industry standards and the laws of the State of Oklahoma. See Barrett, 918 F.3d at 770

(“Where an expert testifies based on experience, the tribunal reviews the reliability of the

testimony with reference to the nature of the issue, the expert’s particular expertise, and

the subject of the testimony.” (internal quotation marks and citations omitted)); see also

Nacchio, 555 F.3d at 1258 (recognizing that an expert’s testimony can be based on

experience if it is the right type of experience and supports a conclusion that the expert’s

                                             8
        Case 5:19-cv-00060-SLP Document 60 Filed 10/24/19 Page 9 of 12



opinion on a subject is reliable); Magallan v. Zurich Am. Ins. Co., No. 16-CV-0668-CVE-

FHM, 2017 WL 4012964 at *10 (N.D. Okla. Sept. 12, 2017) (unpublished op.) (allowing

expert testimony notwithstanding expert’s failure to identify specific source of her industry

standards where she had extensive experience in the insurance industry relevant to offering

an opinion as to proper claims handling procedures); Morgan v. Unum Life Ins. Co. of Am.,

No. 2:10-CV-957 DN, 2012 WL 3156569 at *3 (D. Utah Aug. 3, 2012) (unpublished op.)

(expert’s extensive experience with claims handling qualified her to testify with respect to

industry standards for investigation and evaluation of disability claims).

       Defendants challenge the reliability of Ms. Rankin’s opinion, in part, based on

contradictions within her report, instances where she criticizes Defendants’ conduct

notwithstanding her own similar claims handling, or her incomplete discussion of the

factual record.4 But the Court finds these matters are properly addressed through cross-

examination, not exclusion of her testimony. See, e.g., Daubert, “Vigorous cross-

examination, presentation of contrary evidence, and careful instruction on the burden of

proof are the traditional approach and means of attacking shaky but admissible evidence.”);

see also O’Sullivan, 233 F. Supp. At 922 (“[R]ejection of expert testimony is the exception

rather than the rule” and vigorous cross-examination can be used to address “shaky but

admissible evidence”) (internal quotations marks and citation omitted).




4
  For example, Defendants argue Ms. Rankin’s “timeline” of events prematurely ends as of
September 5, 2018. In responding to Defendants’ summary judgment motion, Plaintiff represents
that she does not base her claim of bad faith on any conduct occurring after September 2018.
                                             9
        Case 5:19-cv-00060-SLP Document 60 Filed 10/24/19 Page 10 of 12



       The Court nonetheless finds certain limitations should be imposed. First, Plaintiff

is cautioned that Ms. Rankin must explain any insurance standards upon which she relies.

She may not simply direct the jury to accept her conclusions about a particular matter. See

Richter, 796 F.3d at 1195-96 (“An expert may not simply tell the jury what result it should

reach without providing any explanation of the criteria on which that opinion is based or

any means by which the jury can exercise independent judgment.”); cf. O’Brien v.

Travelers Property Cas. Co. of Am., No. CIV-16-1176-HE, 2018 WL 8335138 at *3 (W.D.

Okla. Jan. 29, 2018) (unpublished op.) (excluding expert testimony where report did not

identify industry standards in any meaningful way; “[s]imply reciting that a particular

practice does not meet industry standards, without even a minimal effort to identify or

articulate what the standard is, is insufficient”).5

       Second, in many instances, Ms. Rankin attempts to opine as to Defendants’ intent

or state of mind. See, e.g., Rankin Expert Report at 13 (“It appears ACM and PMI placed

their interests ahead of their insured’s.”); see also id. (“It appears neither ACM nor Mr.

Gomez knew that the insured is not obligated to make a demand for payment.”); id. at 15



5
  In this regard, the Court notes that in her expert report, Ms. Rankin does not identify any written
publications, statutory provisions or applicable training materials. Although excerpts of the
Oklahoma Unfair Settlement Claims Practices Act (OUSCPA) are attached to her opinion, she
does not identify the Act as the basis for the industry standards she advances. Similarly, attached
to her opinion is a “Law Summary” but her opinion does not specifically reference any of the cases
cited. She additionally mentions Defendants’ own guidelines in setting forth her opinion, but does
not cite those guidelines as the source of her industry standards. As such, it is unclear whether the
industry standards set forth are Ms. Rankin’s understanding of a standard imposed by law, a
statement of prevailing practice in the insurance industry or, simply Ms. Rankin’s belief as to best
practices that should be followed in the industry. These matters, to the extent problematic, can be
properly explored on cross-examination.


                                                 10
        Case 5:19-cv-00060-SLP Document 60 Filed 10/24/19 Page 11 of 12



(“ACM seemed to know little about the standard for handling a UIM claim in Oklahoma”).

Where an expert’s opinion is based on subjective beliefs or unsupported speculation which

is no more than ipse dixit guesswork, it is properly excluded. See, e.g., Gen. Elec. Co. v.

Joiner, 522 U.S. 136, 146 (1997); see also O’Sullivan (excluding expert’s speculative

opinions about what may have motivated insurer’s decisions). Thus, Ms. Rankin is not

allowed to testify as to these speculative matters.

       Finally, Ms. Rankin is not permitted to testify as to the ultimate conclusion to be

reached by the jury – i.e., whether Defendants did, or did not, act in bad faith. Ms. Rankin

may explain her view of Defendants’ conduct, based on her familiarity with insurance

industry practices, but she may not direct the jury that a verdict for Plaintiff is required.

       In sum, the Court acknowledges Defendants’ argument that, as a general matter, a

jury is capable of assessing bad faith on its own. Indeed, numerous courts have so

concluded, as Defendants set forth in their Daubert Motion. Here, however, the Court

concludes Ms. Rankin’s testimony would be helpful as disputes exist not only as to the

facts but the legal analysis applied to those facts. Testimony from Ms. Rankin, an

experienced claims adjuster, would assist the jury’s understanding and appreciation of the

issues involved and the relevant insurance industry standards.

        The Court’s rulings are meant to provide a framework as to the admissibility of

particular areas of Ms. Rankin’s proposed expert testimony, based upon her report. The

Court cannot fully anticipate the manner in which those opinions will actually be offered

at trial and, therefore, Defendants are not precluded from objecting to particular expert



                                              11
        Case 5:19-cv-00060-SLP Document 60 Filed 10/24/19 Page 12 of 12



testimony offered at trial. See Barrett, 918 F.3d at 770, 771 (recognizing that the court can

fulfill its gatekeeper role when asked to rule on an objection during trial).

       IT IS THEREFORE ORDERED that Defendants’ Motion to Exclude Testimony of

Plaintiff’s Expert Witness Deborah Rankin [Doc. No. 22] is GRANTED in part and

DENIED in part.

       IT IS SO ORDERED this 24th day of October, 2019.




                                              12
